Citation Nr: 0923256	
Decision Date: 06/19/09    Archive Date: 06/23/09

DOCKET NO.  04-30 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for residuals of a right wrist injury with arthritis.

2.  Entitlement to an increased rating for carpal tunnel 
syndrome of the right wrist, currently evaluated as 10 
percent disabling.

3.  Entitlement to an increased, compensable disability 
rating for bilateral hearing loss.

4.  Entitlement to an increased, compensable disability 
rating for allergic rhinitis.

5.  Entitlement to an increased, compensable disability 
rating for prostatitis, for the period prior to March 28, 
2008.

6.  Entitlement to an increased disability rating for 
prostatitis, evaluated as 10 percent disabling from March 28, 
2008.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The Veteran had active military service from February 1967 to 
December 1969, and from December 1991 to March 1992.  The DD 
214 from the Veteran's first period of service noted 1 year 
and 1 month of prior service.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota.

A September 2003 rating decision, in pertinent part, denied 
an increased rating for right wrist injury with carpal tunnel 
syndrome; denied an increased rating for right ear hearing 
loss; and denied an increased rating for allergic rhinitis 
and prostatitis.

A June 2004 rating decision, in pertinent part, granted 
service connection for right wrist injury with arthritis, and 
assigned a 10 percent rating, effective March 13, 2003, and 
also granted service connection for left ear hearing loss, 
thereby characterizing the Veteran's hearing disability as 
bilateral hearing loss (the Veteran had previously been 
granted service connection for right ear hearing loss), 
effective from December 11, 1969 (except for a period of 
active service from December 1991 to March 1992).

This case was previously before the Board in July 2007, 
wherein the Veteran's claims were remanded for additional 
development and due process considerations.  The case has 
been returned to the Board for appellate consideration.

Subsequently, in an August 2008 rating decision, the RO 
increased the Veteran's disability evaluation for his 
prostatitis to 10 percent disabling, effective March 28, 
2008.  See AB v. Brown, 6 Vet. App. 35, 39 (1993) (even if a 
rating is increased during the pendency of an appeal, a 
Veteran is presumed to be seeking the highest possible 
rating, unless he expressly indicates otherwise).


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the Veteran's 
residuals of a right wrist injury with arthritis have been 
manifested by complaints of pain, productive of no more than 
mild limitation of motion of the right wrist, and without 
clinical demonstration of impairment of the radius with 
nonunion in the upper half, impairment of supination and 
pronation, or ankylosis of the wrist.

2.  Throughout the rating period on appeal, the Veteran's 
carpal tunnel syndrome of the right wrist has been shown to 
be manifested by no more than mild incomplete paralysis of 
the median nerve.

3.  Throughout the rating period on appeal, no worse than 
Level IV hearing acuity in the right ear and Level II hearing 
acuity in the left ear has been demonstrated.

4.  Throughout the rating period on appeal, the Veteran's 
allergic rhinitis has not been shown to be productive of 
polyps, greater than 50 percent obstruction of both nasal 
passages or complete obstruction of one nasal passage. 

5.  Throughout the entire rating period on appeal, from 
September 21, 2003 (the date of the increased rating claim 
for prostatitis) through March 27, 2008, and from March 28, 
2008, the service-connected prostatitis has been manifested 
by complaints of twice per night voiding, and the Veteran has 
not been shown to experience daytime urinary frequency, 
require catheterization, or have recurrent urinary tract 
infections.


CONCLUSIONS OF LAW

1.  The criteria are not met for an initial rating higher 
than 10 percent for residuals of a right wrist injury with 
arthritis.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5212-5215 (2008).

2.  The criteria for a disability rating in excess of 10 
percent for carpal tunnel syndrome of the right wrist have 
not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.124a, 
Diagnostic Code 8515 (2008).

3.  The requirements are not met for a compensable disability 
rating for bilateral hearing loss.  38 U.S.C.A. § 1155, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.1-4.14, 4.85, Diagnostic Code 6100 (2008).

4.  The criteria for a compensable disability evaluation for 
allergic rhinitis have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.1-4.14, 4.97, Diagnostic Code 6522 (2008).

5.  The criteria are met for a 10 percent rating, and no 
more, for prostatitis from September 21, 2003 through March 
27, 2008.  38 U.S.C.A. § 1155, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.115a, 4.115b, 
Diagnostic Codes 7527-7528 (2008).

6.  The criteria for an evaluation in excess of 10 percent 
for prostatitis, from March 28, 2008, have not been met.  
38 U.S.C.A. § 1155, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.115a, 4.115b, 
Diagnostic Codes 7527-7528 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

As the June 2004 rating decision on appeal granted the 
Veteran's claim of entitlement to service connection for 
residuals of a right wrist injury with arthritis, such a 
claim is now substantiated.   As such, his filing of a notice 
of disagreement as to the initial rating assigned does not 
trigger additional notice obligations under 38 U.S.C.A. 
§ 5103(a).  73 Fed. Reg. 23353 - 23356 (April 30, 2008) (as 
it amends 38 C.F.R. § 3.159 to add paragraph (b)(3), 
effective May 30, 2008).  Rather, the Veteran's appeal as to 
the initial rating assignment triggers VA's statutory duties 
under 38 U.S.C.A. §§  5104 and 7105, as well as regulatory 
duties under 38 C.F.R. § 3.103.  As a consequence, VA is only 
required to advise the Veteran of what is necessary to obtain 
the maximum benefits allowed by the evidence and the law.  
This has been accomplished here, as will be discussed below.
  
In addition, VA issued VCAA notice letters dated in July 2003 
and August 2007, from the agency of original jurisdiction 
(AOJ) to the appellant.  These letters informed the appellant 
of what evidence was required to substantiate his claims for 
increased disability ratings.  These letters also informed 
him of his and VA's respective duties for obtaining evidence.

In addition, the August 2007 letter from VA explained how a 
disability rating is determined for a service-connected 
disorder and the basis for determining an effective date upon 
the grant of any benefit sought, in compliance with 
Dingess/Hartman.  

Further, according to Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008), for an increased-compensation claim, section 
5103(a) requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Similarly, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  The July 2003 and August 2007 VCAA notice 
letters do not satisfy the requirements of Vazquez.

Nevertheless, in the case currently before the Board, the 
June 2004 statement of the case (SOC) and August 2008 
supplemental SOC (SSOC) provide the Veteran with the 
diagnostic codes and applicable information for his claims 
for increased disability ratings.  The SOC and SSOC each 
included a description of the rating formulas for all 
possible schedular ratings under the relevant diagnostic 
codes.  The appellant was thus informed of what was needed 
not only to achieve the next-higher schedular ratings, but 
also to obtain all schedular ratings above the disability 
evaluations that the RO had assigned.  As such, the Board 
finds that the Veteran has not been prejudiced by the 
omission of the applicable diagnostic codes in his initial 
VCAA notice letters.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, i.e., 
the RO, the Board must consider whether the claimant has been 
prejudiced thereby).  See also Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (a remand is inappropriate where there is no 
possibility of any benefit flowing to the claimant).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In the present case, the unfavorable AOJ 
decisions that are the basis of this appeal were decided 
prior to complete, appropriate VCAA notice.  Although the 
notice requirements required by Dingess/Hartman and Vazquez-
Flores v. Peake were provided to the appellant after the 
initial adjudications, the case was readjudicated thereafter, 
and the appellant has not been prejudiced thereby.  As such, 
there was no defect with respect to timing of the VCAA 
notice.

The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notice.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records and reports of VA and 
private post-service treatment and examinations.  
Additionally, the claims file contains the Veteran's own 
statements in support of his claims, including a transcript 
of the Veteran's testimony before a Decision Review Officer 
(DRO) of the RO.  The Board has carefully reviewed such 
statements and concludes that he has not identified further 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
Veteran's claims.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal Criteria

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  If two ratings are potentially applicable, 
the higher rating will be assigned if the disability more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance 
with changes in a veteran's condition.  Thus, it is essential 
that the disability be considered in the context of the 
entire recorded history when determining the level of current 
impairment.  See 38 C.F.R. § 4.1.  See also Schrafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where, as 
here, the veteran is appealing the rating for an already 
established service-connected condition, his present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

The Board notes that staged ratings are appropriate for an 
increased-rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet App 505 (2007).  In this case, the 
increased rating claim for the Veteran's bilateral hearing 
loss was received in May 2005.  As such, the rating period 
for consideration on appeal is from May 2004.  38 C.F.R. 
§ 3.400 (2008).

In addition, where an award of service connection for a 
disability has been granted and the assignment of an 
initial evaluation for that disability is disputed, separate 
evaluations may be assigned for separate periods of time 
based on the facts found.  In other words, evaluations may be 
"staged."  See Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999).  This, in turn, will compensate the veteran for times 
since the effective date of his award when his disability may 
have been more severe than at other times during the course 
of his appeal.

Analysis

Residuals of a Right Wrist Injury with Arthritis

The Veteran's right wrist arthritis is rated pursuant to 38 
C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  Diagnostic Code 
5010 provides that traumatic arthritis is evaluated as 
degenerative arthritis pursuant to Diagnostic Code 5003.  
Diagnostic Code 5003 states that degenerative arthritis, 
substantiated by x-ray findings, is to be evaluated on the 
basis of limitation of motion under the appropriate 
Diagnostic Codes for the specific joint or joints involved.  
However, when the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
Diagnostic Codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added, under 
Diagnostic Code 5003.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5003.  

Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Id.  In the absence of 
limitation of motion, a 10 percent rating is assigned if 
there is x-ray evidence of involvement of two or more major 
joints or two or more minor joint groups.  A 20 percent 
rating is warranted when x-ray evidence shows involvement of 
2 or more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations.  Ibid.  

In a report of medical history completed in February 1966, 
the Veteran indicated that he was right handed.

As discussed below, competent clinical evidence of record 
establishes that the Veteran experiences some limitation of 
motion of the right wrist.  As such, the rating criteria 
under Diagnostic Code 5003, for degenerative arthritis 
without limitation of motion are not for application.  The 
Veteran is currently assigned a 10 percent disability rating 
for limitation of motion of the right wrist pursuant to 
Diagnostic Code 5215, which provides for a 10 percent rating, 
for either the major or minor extremity, where there is 
dorsiflexion of less than 15 degrees or palmar flexion 
limited in line with the forearm.  No higher disability 
rating is provided under this Code.  However, under 
Diagnostic Code 5214, a 30 percent disability rating is 
provided for favorable ankylosis of the (major) wrist, with 
20 to 30 degrees dorsiflexion.  Under Diagnostic Code 5212, a 
20 percent disability rating is available for impairment of 
the radius, of either the major or minor extremity, with 
nonunion in the upper half.  Diagnostic Code 5213 provides 
for a 20 percent rating, for either the major or minor wrist, 
where there is loss of pronation beyond the last quarter of 
arc or there is bone fusion with hand fixed near the middle 
of the arc or moderate pronation.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5212-5215.  

Considering the rating criteria applicable to the Veteran's 
residuals of a right wrist injury with arthritis, the 
clinical evidence of record, throughout the rating period on 
appeal, does not show that the Veteran experiences limitation 
of pronation beyond the last quarter of arc, bone fusion with 
the hand fixed near the middle of arc, moderate pronation, or 
impairment of the radius with nonunion in the upper half.  
Likewise, the Veteran does not experience ankylosis.  At the 
most recent VA examination, in August 2008, the Veteran had 
palmar flexion to 39 degrees, dorsiflexion to 22 degrees, 
ulnar radiation to 22 degrees, and radial deviation to 5 
degrees.  Likewise, his initial, July 2003 VA examination 
indicated that the Veteran had  palmar flexion to 20 degrees, 
dorsiflexion to 10 degrees, ulnar radiation to 15 degrees, 
and radial deviation to 10 degrees.  Further, it is also 
noteworthy that the Veteran has not required any surgery or 
other treatment for his residuals of a right wrist injury 
with arthritis (see  VA examination report dated July 2003).  
Thus, the Board finds that the Veteran's residuals of a right 
wrist injury with arthritis within the criteria for the 
currently assigned 10 percent disability evaluation. 

In concluding the Veteran is not entitled to higher ratings 
for his residuals of a right wrist injury with arthritis, at 
any time during the rating period on appeal, the Board has 
considered as well whether he has additional functional loss 
- beyond that objectively shown - due to his pain, 
or because of weakness, premature or excess fatigability, 
incoordination, etc.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995), citing 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
Nonetheless, there is no indication in the record that his 
functional ability is decreased beyond the limitation of 
motion already shown on examination, even when his symptoms 
are most problematic.  In particular, the August 2008 VA 
examiner noted that there was a mild increase in pain upon 
repetitive use, but found that there was no additional 
weakness, fatigability, incoordination, lack of endurance, or 
additional loss of motion.  As a result, his current 10 
percent rating adequately compensates him for the extent of 
his pain, including insofar as its resulting effect on his 
range of motion.  

The Board has also considered whether referral is warranted 
for an increased disability evaluation on an extra-schedular 
basis.  However, the Board concludes that the record does not 
present such "an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards."  38 C.F.R. § 3.321(b)(1).  In 
this regard, the Board finds that there has been no showing 
by the Veteran that his residuals of a right wrist injury 
with arthritis, standing alone, resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization so as to render impractical the 
application of normal rating schedule standards.  
Accordingly, the Board finds that this case does not warrant 
referral to the Director of Compensation and Pension Service 
for extra-schedular consideration.  See Bagwell v. Brown, 9 
Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
In view of the foregoing, the preponderance of the evidence 
is against a higher disability rating for his residuals of a 
right wrist injury with arthritis, at any time during the 
rating period on appeal.  

Carpal Tunnel Syndrome of the Right Wrist 

The Veteran's carpal tunnel syndrome of the right wrist is 
rated as 10 percent disabling according to the provisions of 
38 C.F.R. § 4.124a, Diagnostic Code 8515, for paralysis of 
the median nerve.  

In a report of medical history completed in February 1966, 
the Veteran indicated that he was right handed.

Under Diagnostic Code 8515, for the major wrist, a 10 percent 
evaluation is assigned for mild incomplete paralysis; a 30 
percent rating requires moderate incomplete paralysis; and a 
50 percent rating requires severe incomplete paralysis.  A 70 
percent disability rating requires complete paralysis with 
the hand inclined to the ulnar side, the index and middle 
fingers more extended than normal, considerable atrophy of 
the muscles of thenar eminence, the thumb in the plane of the 
hand; pronation incomplete and effective, absence of flexion 
of the index finger and feeble flexion of the middle finger, 
that cannot make a fist, index and middle fingers remain 
extended; cannot flex distal phalanx of the thumb, defective 
opposition and abduction of the thumb, at right angles to 
palm; flexion of wrist weakened; and pain with trophic 
disturbances.  See 38 C.F.R. § 4.124a, Diagnostic Code 8515.  

Upon reviewing these rating criteria in relation to the 
evidence for consideration, throughout the entire rating 
period on appeal, the Board finds that the Veteran's 
disability picture is most consistent with his current 10 
percent disability rating for his carpal tunnel syndrome of 
the right wrist.  While the evidence shows that the Veteran 
is right-handed, the evidence of record does not show that he 
experiences moderate incomplete paralysis of the medial 
nerve.  Although he complained of numbness, tingling and 
weakness, at his most recent August 2008 VA examination, he 
had decreased grip strength of 1 out of 5, radial pulses were 
2+ and capillary refill took less than 3 seconds.  Likewise, 
at his November 2004 VA examination, motor examination was 
normal.  Moreover, as previously noted, range of motion was 
palmar flexion to 39 degrees, dorsiflexion to 22 degrees, 
ulnar deviation to 22 degrees, and radial deviation to 5 
degrees.  There was also no evidence of adverse effects on 
his activities of daily living.  Therefore, his 
symptomatology most closely fits within the criteria for the 
currently assigned 10 percent disability evaluation.  

In determining that the Veteran is not entitled to a rating 
higher than 10 percent, the Board has also considered whether 
the disability at issue warrants referral for an extra-
schedular evaluation at any time during the rating period on 
appeal.  The record on appeal, however, does not present such 
"an exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  See 38 C.F.R. § 3.321(b)(1).  There has been no 
showing that his carpal tunnel syndrome of the right wrist 
has caused marked interference with his employment or 
necessitated frequent periods of hospitalization so as to 
render impractical the application of the regular rating 
schedule standards.  Accordingly, the case does not warrant 
referral to the Director of Compensation and Pension Service 
for extra-schedular consideration.  See Bagwell v. Brown, 9 
Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Bilateral Hearing Loss

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss 
disability evaluations range from noncompensable (i.e., 0 
percent) to 100 percent based on organic impairment of 
hearing acuity, as measured by controlled speech 
discrimination tests in conjunction with the average hearing 
threshold, as measured by pure tone audiometric tests in the 
frequencies 1,000, 2,000, 3,000 and 4,000 Hertz.  The rating 
schedule establishes auditory acuity levels designated from 
Level I for essentially normal hearing acuity through Level 
XI for profound deafness.  VA audiological examinations are 
conducted using a controlled speech discrimination test 
together with the results of a pure tone audiometry test.  
The vertical lines in Table VI (in 38 C.F.R. § 4.85) 
represent nine categories of the percentage of discrimination 
based on the controlled speech discrimination test.  The 
horizontal columns in Table VI represent nine categories of 
decibel loss based on the pure tone audiometry test.  The 
numeric designation of impaired hearing (Levels I through XI) 
is determined for each ear by intersecting the vertical row 
appropriate for the percentage of discrimination and the 
horizontal column appropriate to the pure tone decibel loss.

The percentage evaluation is found from Table VII (in 
38 C.F.R. § 4.85) by intersecting the vertical column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the horizontal row appropriate 
to the numeric designation level for the ear having the 
poorer hearing acuity.  For example, if the better ear has a 
numeric designation Level of "V" and the poorer ear has a 
numeric designation Level of "VII," the percentage evaluation 
is 30 percent.  See 38 C.F.R. §§ 4.85(b), 4.87 (2008). 

The provisions of 38 C.F.R. § 4.86(a) establish that, when 
the pure-tone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  
The provisions of 38 C.F.R. § 4.86(b) provide that when the 
pure tone threshold is 30 decibels or less at 1,000 Hertz, 
and 70 decibels or more at 2,000 Hertz, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results is the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.  

During the July 2003 VA examination, for the relevant 
thresholds, the Veteran had an average pure-tone threshold of 
55 decibels and a speech discrimination score of 82 percent 
in his right ear, and an average pure-tone threshold of 43 
decibels and a speech discrimination score of 90 percent in 
his left ear.  This, in turn, correlates to Level IV hearing 
acuity in his right ear and Level II hearing acuity in his 
left ear.  Such designations do not warrant a compensable 
rating according to 38 C.F.R. § 4.85, Table VII.  The 
provisions of 38 C.F.R. § 4.86(a) or (b) are not applicable.  
More recently, in July 2008, the Veteran was provided with 
another VA examination, wherein he complained of increased 
hearing loss.  Pure-tone audiometric testing revealed that 
the Veteran had an average pure-tone threshold of 57.5 
decibels in his right ear and 86 percent speech 
discrimination.  This correlates to Level III hearing acuity 
for this ear under 38 C.F.R. § 4.85, Table VI.  For the left 
ear, for the relevant thresholds, his average decibel loss 
was 53.75 decibels and the speech discrimination score was 90 
percent.  This translates into Level II hearing for the left 
ear under Table VI.  Together, the designations result in a 
noncompensable rating under 38 C.F.R. § 4.85, Table VII.  In 
other words, throughout the entire rating period on appeal, 
the results of the Veteran's hearing evaluations clearly 
indicate there simply is no basis for assigning a higher, 
compensable rating for his bilateral sensorineural hearing 
loss on a schedular basis.  

In denying the claim for a higher rating, the Board also has 
considered whether the case warrants referral for 
consideration of entitlement to a greater level of 
compensation on an extra-schedular basis.  However, the 
record does not present such an exceptional or unusual 
disability picture so as to render impractical the 
application of the regular rating schedule standards.  See 
38 C.F.R. § 3.321(b)(1).  There has been no showing by him  
that his bilateral hearing loss has caused marked 
interference with his employment (meaning above and beyond 
that contemplated by his noncompensable schedular rating) 
or that his bilateral hearing loss has otherwise necessitated 
frequent periods of hospitalization.  As such, the Board 
finds that this case does not warrant referral to the 
Director of Compensation and Pension Service for extra-
schedular consideration.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Prostatitis

The Veteran's rating for prostatitis is assigned by analogy 
to 38 C.F.R. § 4.115b, Diagnostic Code 7527.  This code, for 
prostate gland injuries, infections, hypertrophy, and 
postoperative residuals, states these symptoms will be rated 
as a voiding dysfunction or urinary tract infection, 
whichever is predominant.  See 38 C.F.R. § 4.115b, Diagnostic 
Code 7527.  Voiding dysfunctions and urinary tract 
infections, in turn, are rated under § 4.115a.

According to § 4.115a, a 10 percent rating is warranted where 
urinary tract infections require long-term drug therapy, 1-2 
hospitalizations per year, and/or require intermittent 
intensive management.  For the next higher 30 percent 
evaluation, there must be recurrent symptomatic infection 
requiring drainage/frequent hospitalization (greater than two 
times/year), and/or requiring continuous intensive 
management.  Id.

Section 4.115a also states that voiding dysfunction is rated 
as urine leakage, urinary frequency, or obstructed voiding.  
A 20 percent rating is assigned for continual urine leakage, 
post surgical urinary diversion, urinary incontinence, or 
stress incontinence requiring the wearing of absorbent 
materials that must be changed less than two times per day.

According to the criteria for urinary frequency listed in 
§ 4.115a, a 10 percent rating is warranted where there are 
daytime voiding intervals between two and three hours or 
awakening to void two times per night.  For the next higher 
20 percent rating, there must be daytime voiding intervals 
between one and two hours or awakening to void three to four 
times per night.

The criteria for obstructed voiding listed in 38 C.F.R. 
§ 4.115a state that a 10 percent rating is assigned where 
there is marked obstructive symptomatology (hesitancy, slow 
or weak stream, or decreased force of stream), with any one 
or combination of:  post void residuals greater than 150cc, 
uroflowmetry with markedly diminished peak flow rate (less 
than 10cc/second), recurrent urinary tract infections 
secondary to obstruction, or stricture disease requiring 
periodic dilation every two to three months.  A 30 percent 
rating is warranted for urinary retention requiring 
intermittent or continuous catheterization.

Upon reviewing these rating criteria in relation to the 
relevant medical evidence, the Board finds that the Veteran's 
overall disability picture, throughout the entire rating 
period on appeal, from September 21, 2003, the date of the 
claim for an increased rating for prostatitis, is consistent 
with the currently assigned 10 percent rating, and that a 
higher evaluation is not warranted.  While the Board 
acknowledges that the Veteran has consistently reported 
throughout the years that he awakens twice per night to void, 
he does not experience urinary frequency during the day.  
Nonetheless, the objective clinical evidence of record does 
not show that the Veteran experiences recurrent urinary tract 
infections or obstructed voiding requiring the use of a 
catheter.  Consequently, there is no objective clinical 
indication he has the type and extent of symptoms required 
for a rating higher than 10 percent.

The Board has also considered whether the case warrants 
referral for consideration of entitlement to a higher rating 
on an extra-schedular basis.  However, the Board finds that 
this case does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  In this regard, there has been no showing by 
the veteran that his prostatitis has caused marked 
interference with his employment (that is, beyond that 
contemplated by his current schedular rating) or necessitated 
"frequent" periods of hospitalization.  So there is no 
basis for referring this case to the Director of VA's 
Compensation and Pension Service for extra-schedular 
consideration.  See, e.g., Bagwell v. Brown, 9 Vet. App. 337, 
338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Allergic Rhinitis

The Veteran's allergic rhinitis is assigned a noncompensable 
disability evaluation pursuant to 38 C.F.R. § 4.97, 
Diagnostic Code 6522.  Under this Diagnostic Code, a 10 
percent disability evaluation is warranted for allergic or 
vasomotor rhinitis without polyps, but with greater than 50-
percent obstruction of nasal passage on both sides or 
complete obstruction of one nasal passage.  A 30 percent 
evaluation requires allergic or vasomotor rhinitis with 
polyps.  See 38 C.F.R. § 4.97, Diagnostic Code 6522 (2008).

Upon reviewing the rating criteria in relation to the 
evidence for consideration with regard to the Veteran's 
allergic rhinitis, throughout the rating period on appeal, 
the Board finds that the Veteran's disability picture is most 
consistent with the current noncompensable disability 
evaluation, and that an increased disability evaluation is 
not warranted.  The objective clinical evidence of record 
does not show that the Veteran experiences polyps or 
obstruction of the nasal passages.  Upon examination in 
August 2008, the Veteran had mildly injected sclerae with 
patent nares and mild facial tenderness, but without 
obstruction of the nasal passages.  Moreover, the Board 
observes that the Veteran's symptoms are related to exposure 
to specific allergens and that his symptoms are treated with 
medication.  The Veteran's VA treatment records indicate that 
the Veteran experiences some nasal narrowing due to nasal 
mucosa, but without obstruction.  (see, i.e., VA treatment 
notes dated April 2006 and May 2008).   In view of the 
foregoing, and with resolution of doubt in the Veteran's 
favor, the Board finds that the Veteran's symptomatology 
continues to most closely fit within the criteria for a 
noncompensable disability evaluation.

The Board has also considered whether the case warrants 
referral for consideration of entitlement to a greater level 
of compensation on an extra-schedular basis.  However, the 
record does not present such an exceptional or unusual 
disability picture so as to render impractical the 
application of the regular rating schedule standards.  See 
38 C.F.R. § 3.321(b)(1).  There has been no objective showing 
by the Veteran that his allergic rhinitis has caused marked 
interference with his employment or has necessitated frequent 
periods of hospitalization.  As such, the Board finds that 
this case does not warrant referral to the Director of 
Compensation and Pension Service for extra-schedular 
consideration.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).






	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to a disability rating in excess of 10 percent 
for residuals of a right wrist injury with arthritis is 
denied.  

The claim for a disability rating higher than 10 percent for 
carpal tunnel syndrome of the right wrist is denied.

The claim for an increased, compensable disability rating for 
bilateral hearing loss is denied.  

Entitlement to a 10 percent disability rating, and no more, 
for prostatitis, from September 21, 2003 through March 27, 
2008, is granted, subject to the applicable law governing the 
award of monetary benefits.

Entitlement to a disability rating in excess of 10 percent, 
for prostatitis, from March 28, 2008, is denied.

Entitlement to a compensable rating for allergic rhinitis is 
denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


